Citation Nr: 1312718	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a right knee meniscectomy.

2.  Entitlement to service connection for residuals of a right lower leg and ankle fracture as secondary to service-connected postoperative residuals of a right knee meniscectomy.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran later cancelled this hearing request, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The issues of entitlement to service connection for diabetes, congestive heart failure, chronic wounds of the feet, cardiac pacemaker, neuropathy of the feet and hands, arthritis of the left knee, chronic obstructive pulmonary disease (COPD), a cerebrovascular accident (CVA) and arthritis in both shoulders as well as entitlement to special monthly pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for a rating in excess of 10 percent for postoperative residuals of a right knee meniscectomy, service connection for residuals of a right lower leg and ankle fracture as secondary to service-connected postoperative residuals of a right knee meniscectomy, and entitlement to SMC based on the need for regular aid and attendance or housebound status.

Regarding his increased rating claim, the Veteran seeks a rating in excess of 10 percent for his service-connected postoperative residuals of a right knee meniscectomy.  The Board observes that the Veteran underwent a VA examination in April 2010 for this disability.  While the Veteran underwent examinations in May 2011 and March 2012 for other claims, the Board notes that these examinations did not contain range of motion findings or other findings used to assess the current severity of his service-connected right knee condition.  

In a March 2013 Written Brief Presentation, the Veteran's representative asserted that the Veteran's right knee had increased in severity since his last examination.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right knee disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding his service connection claim, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran underwent a VA examination in April 2010.  The examiner opined that the Veteran's right leg and ankle fracture was less likely as not caused by or a result of the residual injury to the medial collateral ligament in the right knee.  The examiner did however note that the Veteran's pain in his right knee could have been a small factor in causing the Veteran to fall and fracture his ankle but the likelihood that the right knee residual medial collateral ligament injury caused his ankle fracture was "very low".  While the examiner determined that the Veteran's residuals of a right lower leg and ankle fracture were not due to his service-connected postoperative residuals of a right knee meniscectomy, he did not address whether the Veteran's service-connected postoperative residuals of a right knee meniscectomy has aggravated his residuals of a right lower leg and ankle fracture.  See 38 C.F.R. § 3.310; See Allen, supra.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for residuals of a right lower leg and ankle fracture as secondary to service-connected postoperative residuals of a right knee meniscectomy and that further medical examination in connection with this claim is warranted.

Finally, consideration of the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance or housebound status is deferred pending resolution of the Veteran's claims for a rating in excess of 10 percent for postoperative residuals of a right knee meniscectomy and service connection for residuals of a right lower leg and ankle fracture as secondary to service-connected postoperative residuals of a right knee meniscectomy, as the claim is inextricably intertwined with the increased rating and service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected right knee disability with specific findings of impairment reported in detail.  The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated), and whether there is recurrent subluxation or lateral instability of the right knee.

The examiner should conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any his residuals of a right lower leg and ankle fracture.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals of a right lower leg and ankle fracture disability is proximately due to service-connected postoperative residuals of a right knee meniscectomy, or in the alternative, whether it has been permanently aggravated beyond its natural progression by the service-connected postoperative residuals of a right knee meniscectomy disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


